NUMBER 13-04-00506-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


GREGORY A. BEAVERS, ET AL.,                                              Appellants,

                                          V.

QUIGLEY COMPANY, INC., DANA
CORPORATION, AND PFIZER INC.,                                             Appellees.


                  On appeal from the 347th District Court
                        of Nueces County, Texas.



                        MEMORANDUM OPINION

            Before Justices Rodriguez, Garza, and Benavides
                   Memorandum Opinion Per Curiam

      Appellants perfected an appeal from a judgment entered by the 347th District Court

of Nueces County, Texas, in cause number 04-3819-H. On July 17, 2008, this Court

severed the appeal with respect to bankrupt parties Quigley Company, Inc., Dana
Corporation, and Pfizer Inc., and abated the appeal regarding these bankrupt parties under

cause number, 13-04-00506-CV. See 11 U.S.C. § 362; see generally TEX . R. APP. P. 8.

Since the abatement there has been no activity in this appeal. On February 22, 2010, the

Court ordered the parties to file an advisory regarding the status of the appeal and, if

applicable, a motion to reinstate the appeal or a motion to dismiss the appeal.

       Appellants have filed an unopposed motion to dismiss the appeal as to Quigley

Company, Inc., Dana Corporation, and Pfizer Inc. Appellants request that this Court

dismiss the appeal. Accordingly, the appeal is hereby REINSTATED.

       The Court, having considered the documents on file and appellants’ unopposed

motion to dismiss the appeal, is of the opinion that the motion should be granted. See TEX .

R. APP. P. 42.1(a). Appellants’ motion to dismiss is granted, and the appeal is hereby

DISMISSED. In accordance with the agreement of the parties, costs are taxed against the

party incurring same. See TEX . R. APP. P. 42.1(d) ("Absent agreement of the parties, the

court will tax costs against the appellant."). Having dismissed the appeal at appellants'

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.



                                                               PER CURIAM

Delivered and filed the
15th day of April, 2010.




                                             2